DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2. 	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the limitations, "removing the sacrificial layer prior to forming the first and second contact structures, such that a cavity is formed below each of the first and second contact structures to allow the43AA8494-US first and second contact structures to be respectively formed below the source and drain regions” (Claim 20, Lines 3-6), it is unclear how to form a cavity which is formed below each of the first and second contact structures prior to forming the first and second contact structures. Claim 20 at line 3 discloses “removing the sacrificial layer prior to forming the first and second contact structures” such that the first and second contact structures are not formed yet and a cavity cannot be formed below each of the first and second contact structures. Thus, the above limitations are unclear. Examiner is reading this limitation as “removing the sacrificial layer prior to forming the first and second contact structures, such that a cavity is formed to allow the43AA8494-US first and second contact structures to be respectively formed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 11, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al. (US 2019/0326395) (hereafter Ando).
Regarding claim 1, Ando discloses an integrated circuit including at least one transistor, the integrated circuit comprising: 
a body 413 (Fig. 1, paragraph 0021, wherein “SiGe”) including semiconductor material; 
a gate electrode 414 (Fig. 1, paragraph 0021) at least above the body 413 (Fig. 1), the gate electrode (see paragraph 0021, wherein “The gate metal 414 could be, for example, titanium (Ti), tungsten (W), molybdenum (Mo), cobalt (Co), or a conductive carbon material such as carbon nanotubes, graphene, etc., or any combination thereof”) including one or more metals; 
a gate dielectric 415 (Fig. 1, paragraph 0021) between the gate electrode 414 Fig. 1) and the body 413 (Fig. 1), the gate dielectric (see paragraph 0021, wherein “a silicon dioxide (SiO.sub.2), silicon nitride (SiN), silicon oxynitride (SiON), or a high-K dielectric material such as hafnium oxide (HfO.sub.2) or hafnium silicate (HfSiO.sub.4), etc”) including one or more dielectrics; and 
a source region (leftmost 102 in Fig. 1, paragraph 0037) and a drain region (middle 102 in Fig. 1), the body 413 (Fig. 1) between the source (leftmost 102 in Fig. 1) and drain regions (middle 102 in Fig. 1), the source and drain regions (see paragraph 0037, wherein “silicon”) 
a first contact structure (leftmost 103 in Fig. 1, paragraph 0030) at least above and below the source region (leftmost 102 in Fig. 1), the first contact structure (see paragraph “A layer of metal 103”) including one or more metals; and 
a second contact structure (middle 103 in Fig. 1, paragraph 0030) at least above and below the drain region (middle 102 in Fig. 1), the second contact structure (see paragraph “A layer of metal 103”) including one or more metals.  
Regarding claim 2, Ando further discloses the integrated circuit of claim 1, wherein the first contact structure (leftmost 103 in Fig. 1) is further on at least one side of the source region (leftmost 102 in Fig. 1) and the second contact structure (middle 103 in Fig. 1) is further on at least one side of the drain region (middle 102 in Fig. 1).  
Regarding claim 3, Ando further discloses the integrated circuit of claim 1, wherein the first contact structure (leftmost 103 in Fig. 1) wraps around at least a portion of the source region (leftmost 102 in Fig. 1) and the second contact structure (middle 103 in Fig. 1) wraps around at least a portion of the drain region (middle 102 in Fig. 1).  
Regarding claim 4, Ando further discloses the integrated circuit of claim 1, wherein a substrate 101 (Fig. 1, paragraph 0026), wherein a portion of the first contact structure (leftmost 103 in Fig. 1) is between the substrate 101 (Fig. 1) and the source region (leftmost 102 in Fig. 1), and a portion of the second contact structure (middle 103 in Fig. 1) is between the substrate 101 (Fig. 1) and the drain region (middle 102 in Fig. 1).  
Regarding claim 7, Ando further discloses the integrated circuit of claim 1, wherein the first contact structure (leftmost 103 in Fig. 1) is between (see Fig. 1, wherein top leftmost 103 is between top leftmost 102 and bottom leftmost 102) two portions of the source region (leftmost 102 in Fig. 1), and the second contact structure (middle 103 in Fig. 1) is between (see Fig. 1, wherein top middle 103 is between top middle 102 and bottom middle 102) two portions of the 
Regarding claim 11, Ando further discloses the integrated circuit of claim 1, wherein the body 413 (Fig. 1, paragraph 0021, wherein “SiGe”) includes germanium or group III- V semiconductor material.  
Regarding claim 14, Ando further discloses the integrated circuit of claim 1, wherein the gate electrode 414 (Fig. 1) wraps around the body 413 (Fig. 1).  
Regarding claim 15, Ando further discloses the integrated circuit of claim 14, wherein the body 413 (Fig. 1, paragraph 0018, wherein “nanosheet or nanowire”) is a nanowire or a nanoribbon.  
Regarding claim 16, a computing system (see paragraph 0062, wherein “volatile memory (e.g., DRAM), non-volatile memory (e.g., ROM), flash memory, a graphics processor, a digital signal processor, a crypto processor, a chipset, an antenna, a display, a touchscreen display, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, an accelerometer, a gyroscope, a speaker, a camera, and a mass storage device (such as hard disk drive, compact disk (CD), digital versatile disk (DVD), and so forth)”) comprising the integrated circuit of claim 1.  
Regarding claim 17, Ando discloses an integrated circuit including at least one transistor, the integrated circuit comprising:
a substrate 101 (Fig. 1, paragraph 0026); 
a body 413 (Fig. 1, paragraph 0021) above the substrate 101 (Fig. 1), the body (see paragraph 0021, wherein “SiGe”) including semiconductor material; 
a gate electrode 414 (Fig. 1, paragraph 0021) at least above the body 413 (Fig. 1), the gate electrode (see paragraph 0021, wherein “The gate metal 414 could be, for example, titanium (Ti), tungsten (W), molybdenum (Mo), cobalt (Co), or a conductive carbon material such as carbon nanotubes, graphene, etc., or any combination thereof”) including one or more 
a gate dielectric 415 (Fig. 1, paragraph 0021) between the gate electrode 414 Fig. 1) and the body 413 (Fig. 1), the gate dielectric (see paragraph 0021, wherein “a silicon dioxide (SiO.sub.2), silicon nitride (SiN), silicon oxynitride (SiON), or a high-K dielectric material such as hafnium oxide (HfO.sub.2) or hafnium silicate (HfSiO.sub.4), etc”) including one or more dielectrics;  42AA8494-US 
a source region (leftmost 102 in Fig. 1, paragraph 0037) and a drain region (middle 102 in Fig. 1), the body 413 (Fig. 1) between the source (leftmost 102 in Fig. 1) and drain regions (middle 102 in Fig. 1), the source and drain regions (see paragraph 0037, wherein “silicon”)  including semiconductor material;
 a first contact structure (leftmost 103 in Fig. 1, paragraph 0030) that wraps around the source region (leftmost 102 in Fig. 1), a portion of the first contact structure (leftmost 103 in Fig. 1) between the substrate 101 (Fig. 1) and the source region (leftmost 102 in Fig. 1), the first contact structure (see paragraph “A layer of metal 103”) including one or more metals; and 
a second contact structure (middle 103 in Fig. 1, paragraph 0030) that wraps around the drain region (middle 102 in Fig. 1), a portion of the second contact structure (middle 103 in Fig. 1) between the substrate 101 (Fig. 1) and the drain region (middle 102 in Fig. 1), the second contact structure (see paragraph “A layer of metal 103”) including one or more metals.  
Regarding claim 18, Ando further discloses the integrated circuit of claim 17, wherein the body 413 (Fig. 1, paragraph 0018, wherein “nanosheet or nanowire”) is a fin, a nanowire, or a nanoribbon.  
Regarding claim 19, Ando discloses a method of forming an integrated circuit including at least one transistor, the method comprising: 
providing a body 413 (Fig. 1, paragraph 0021, wherein “SiGe”) including semiconductor material; 
forming a gate electrode 414 (Fig. 1, paragraph 0021) at least above the body 413 (Fig. 
forming a gate dielectric 415 (Fig. 1, paragraph 0021) between the gate electrode 414 Fig. 1) and the body 413 (Fig. 1), the gate dielectric (see paragraph 0021, wherein “a silicon dioxide (SiO.sub.2), silicon nitride (SiN), silicon oxynitride (SiON), or a high-K dielectric material such as hafnium oxide (HfO.sub.2) or hafnium silicate (HfSiO.sub.4), etc”) including one or more dielectrics; 
forming a source region (leftmost 102 in Fig. 1, paragraph 0037) and a drain region (middle 102 in Fig. 1), the body 413 (Fig. 1) between the source (leftmost 102 in Fig. 1) and drain regions (middle 102 in Fig. 1), the source and drain regions (see paragraph 0037, wherein “silicon”) including semiconductor material; 
forming a first contact structure (leftmost 103 in Fig. 1, paragraph 0030) at least above and below the source region (leftmost 102 in Fig. 1), the first contact structure (see paragraph “A layer of metal 103”) including one or more metals; and 
forming a second contact structure (middle 103 in Fig. 1, paragraph 0030) at least above and below the drain region (middle 102 in Fig. 1), the second contact structure (see paragraph “A layer of metal 103”) including one or more metals.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 

Claims 5, 6, 8-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ando as applied to claims 1, 4, and 19 above, and further in view of Glass et al. (US 2014/0001520) (hereafter Glass520).
Regarding claim 5, Ando discloses the integrated circuit of claim 4, however Ando does not disclose a layer between the first contact structure and the substrate, the layer also between the second contact structure and the substrate, the layer including compositionally different material relative to the source and drain regions.  
Glass520 discloses a layer 520 (Fig. 5D, paragraph 0056) between the first contact structure (left 529 in Fig. 5D, paragraph 0059) and the substrate 502 (Fig. 5D, paragraph 0056), the layer 520 (Fig. 5D) also between the second contact structure (right 529 in Fig. 5D, paragraph 0059) and the substrate 502 (Fig. 5D), the layer 520 (Fig. 5D, paragraph 0033, wherein “SiO.sub.2”; see paragraph 0055, wherein “this method is similar to the method described with reference to FIGS. 2 and 3A-H”) including compositionally different material relative to the source and drain regions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando to form a layer between the first contact structure and the substrate, the layer also between the second contact structure and the substrate, the layer including compositionally different material relative to the source and drain regions, as taught by Glass520, In order to prevent current leakage between the adjacent semiconductor devices.
Regarding claim 6, Ando in view of Glass520 discloses the integrated circuit of claim 5, however Ando does not disclose the layer includes one or more dielectrics.  
Glass520 discloses the layer 520 (Fig. 5D, paragraph 0033, wherein “SiO.sub.2”; see paragraph 0055, wherein “this method is similar to the method described with reference to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando to form the layer includes one or more dielectrics, as taught by Glass520, In order to prevent current leakage between the adjacent semiconductor devices.
Regarding claim 8, Ando discloses the integrated circuit of claim 1, however Ando does not disclose the source region is between two structures, the two structures including one or more dielectrics, the drain region also between the two structures.  
Glass520 discloses the source region (portion of 560B on the left hand side of 504 in Fig. 5D, paragraph 0057) is between two structures (520 and 522 in Fig. 5D, paragraph 0056), the two structures including one or more dielectrics, the drain region (portion of 560B on the right hand side of 504 in Fig. 5D, paragraph 0057) also between the two structures (520 and 522 in Fig. 5D, paragraph 0056).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando to form the source region is between two structures, the two structures including one or more dielectrics, the drain region also between the two structures, as taught by Glass520, In order to prevent current leakage between the adjacent semiconductor devices.
Regarding claim 9, Ando discloses the integrated circuit of claim 1, however Ando does not disclose the one or more metals included in the first and second contact structures include one or more transition metals.  
Glass520 discloses the one or more metals (see paragraph 0055, wherein “this method is similar to the method described with reference to FIGS. 2 and 3A-H”; and see paragraph 0050, wherein “tungsten”) included in the first (left 529 in Fig. 5D, paragraph 0059) and second (right 529 in Fig. 5D, paragraph 0059) contact structures include one or more transition 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando to form the one or more metals included in the first and second contact structures include one or more transition metals, as taught by Glass520, since it could reduce (Glass520, paragraph 0009) parasitic contact resistance relative to conventional devices.
Regarding claim 10, Ando in view of Glass520 discloses the integrated circuit of claim 9, however Ando does not disclose the one or more transition metals include one or more of tungsten, titanium, tantalum, copper, cobalt, gold, nickel, or ruthenium.  
Glass520 discloses the one or more transition metals (see paragraph 0055, wherein “this method is similar to the method described with reference to FIGS. 2 and 3A-H”; and see paragraph 0050, wherein “tungsten”) include one or more of tungsten, titanium, tantalum, copper, cobalt, gold, nickel, or ruthenium. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando to form the one or more transition metals include one or more of tungsten, titanium, tantalum, copper, cobalt, gold, nickel, or ruthenium, as taught by Glass520, since it could reduce (Glass520, paragraph 0009) parasitic contact resistance relative to conventional devices.
Regarding claim 20, Ando discloses the method of claim 19, however Ando does not disclose forming a sacrificial layer in the source and drain regions; and 
removing the sacrificial layer prior to forming the first and second contact structures, such that a cavity is formed to allow the 43AA8494-US first and second contact structures to be respectively formed below the source and drain regions.
Glass520 discloses forming a sacrificial layer 565 (Fig. 5A, paragraph 0056) in the source and drain regions (regions where 560A, 565, and 560B are formed in Fig. 5A); and 
removing (see Fig. 5C and paragraph 0058) the sacrificial layer prior 565 (Fig. 5B) to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando to include forming a sacrificial layer in the source and drain regions; and removing the sacrificial layer prior to forming the first and second contact structures, such that a cavity is formed to allow the 43AA8494-US first and second contact structures to be respectively formed below the source and drain regions, as taught by Glass520, since a sacrificial layer 565 (Glass520, Fig. 5B, paragraph 0057) preserves a void region between adjacent nanowires 560A/560B (Glass520, Fig. 5B, paragraph 0057) during the removal of interlayer dielectric 522 (Glass520, Fig. 5B, paragraph 0057).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ando as applied to claim 1 above, and further in view of Glass et al. (US 2017/0133377) (hereafter Glass377).
Regarding claim 12, Ando discloses the integrated circuit of claim 1, however Ando does not disclose the body is a fin, the fin between two portions of the gate electrode.  
Glass377 discloses the body 206 (Fig. 9; and see paragraph 0032, wherein “the channel region 206 of fins 210 and 220”) is a fin, the fin 206 (Fig. 9) between two portions (see Fig. 9, wherein 206 is between the right portion of 260 and the left portion of 260) of the gate electrode 260 (Fig. 9, paragraph 0041).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando to form the body is a fin, the fin between two portions of the gate electrode, as taught by Glass520, since integrated circuits (Glass377, paragraph 0022) including multiple fin dimensions or multiple fin channel dimensions 
Regarding claim 13, Ando in view of Glass377 discloses the integrated circuit of claim 12, however Ando does not disclose the fin has a height of at least 20 nanometers between the two portions of the gate electrode.  
Glass377 discloses the fin 206 (Fig. 9; and see paragraph 0017, wherein “20 nm”) has a height of at least 20 nanometers between the two portions of the gate electrode.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando to form the fin has a height of at least 20 nanometers between the two portions of the gate electrode, as taught by Glass520, since integrated circuits (Glass377, paragraph 0022) including multiple fin dimensions or multiple fin channel dimensions as variously described herein may be useful for system-on-chip (SOC) applications, especially highly integrated SOC applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813